Mr. Justice Taylor delivered the opinion of the court. 2. Banks and banking, § 131*—what is effect of certification of cheek on liability of bank. While a check itself does not operate as an assignment of any of the funds to the credit of the drawer, upon the certification of the check, the bank becomes liable to the holder. 3. Banks and banking, § 131*—certification of check as creating relation of creditor and debtor between holder and bank. When a check is certified, a contract between the holder of the check and the bank is at once created, the bank becoming the direct debtor to the holder. 4. Banks and banking, § 131*—when drawer cannot question right of payee to negotiate certified check without indorsement. After a check is delivered, certified and paid, the drawer cannot question the right of the payee to negotiate it without indorsement. 5. Banks and banking, § 131*—when maker cannot object to payment of certified check. Where a check is certified, the maker is relieved from all liability and becomes a stranger to all further proceedings involving the check, and he cannot object that the check was paid by the bank without the payee’s indorsement.